                 Case 1:18-cv-07796-VEC Document 27 Filed 11/05/18 Page 1 of 1



                                                                            
                                                               
                                                               

                                            INVESTOR COUNSEL 
                                                                                                    Phillip Kim
                                                                                            pkim@rosenlegal.com
                                                   November 5, 2018


      BY ECF

      Hon. Valerie E. Caproni
      Thurgood Marshall Courthouse
      U.S. District Court, Southern District of New York
      40 Foley Square
      New York, NY 10007

      Re:      Samit v. CBS Corp., et al., No. 1:18-cv-07796-VEC
               Lantz v. CBS Corp., et al., No. 1:18-cv-08978-VEC

      Your Honor:

      We write in response to the Court’s Orders to Show Cause (Samit Dkt. # 15, Lantz Dkt. # 47) on
      behalf of lead plaintiff movant Iron Workers District Council of Philadelphia & Vicinity Benefit
      & Pension Plans (“Iron Workers”) to advise the Court that Iron Workers consent to consolidation.

      Respectfully submitted,

      /s/ Phillip Kim
      Phillip Kim




                                                             1

THE ROSEN LAW FIRM, P.A. ♦ 275 MADISON AVENUE, 34TH FLOOR ♦ NEW YORK, NY 10116 ♦ TEL: (212) 686- 1060 ♦ FAX: (212) 202 - 3827
